DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Response to Arguments
Rejection of claim 12 under 35 U.S.C. 112, second and fourth paragraphs, are moot in view of cancellation of claim 12.
Applicant's arguments filed November 12, 2021 with respect to prior art rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive.  
Applicant argues alleged non-obviousness of the claimed invention due to the number of references (four) applied by the Examiner in the applied rejection. However, in response to Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Moreover, Applicant may have been suggesting use of non-analogous art (although not perfectly clear) due to focal statement that cited art was ‘chosen from any prior art in the world’.  However, it has been held that a prior art reference must either be in the field of applicant’s In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the cited art is analogous art from the medical device orthopedic bone implantation art.
Moreover, on page 12 of the remarks, Applicant argues that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning.  However, it has been held that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Indeed, as clearly articulated in the rejection and prosecution history, Examiner has relied upon teaching, suggestion, or motivation for applied combination of references under 35 U.S.C. 103(a) that are found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Finally, the fact that page 12 of Applicant’s remarks focuses on stating another advantage of the invention (same invention arrived at the combination of applied references) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant has failed to particularly or distinctly point out any supposed errors with respect to the provisional non-statutory double patenting rejections. The provisional non-statutory double patenting rejections are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

With respect to claim rejections under 35 U.S.C. 103 below, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  In re Hutchinson, 69 USPQ 138.  Indeed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 3, 5, 7, 8, 14, 16, 17, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram”) and further in view of Lamborne et al. U.S. publication no. 2008/0177306 A1.
Regarding claims 1 and 28, Clemow discloses a medical device for implantation in a knee joint of a human patient (e.g., figures; title), the medical device comprising: a first seamless part (i.e., "first femoral module”) adapted to be placed at the right portion of a distal portion of 
To provide further clarity to how Clemow discloses, teaches and/or fairly suggests the claim limitation “the first and second seamless parts (i.e., "first and second femoral modules") are configured such that a joint between the first and second seamless parts is coextensive with an entire length of an articular surface of at least a lateral or medial condyle along the functional movement of the knee joint when implanted" the following details are provided. Paragraph [0028] of Clemow expressly states, “The modular prosthesis of the invention may comprise any convenient number of modules that, when assembled within the surgically prepared region of the joint, will form a functional prosthesis on the distal end of the femur…” This expressly implies that greater than 3 modules may be used, which enhances as may be required or desirable in an individual patient. Accordingly in a three-segment femoral component according to the invention the segments may range in width from about somewhat less than one-third of the width of a conventional unitary femoral component to about as much as two-thirds of the width of a conventional femoral component. For example, the width of the central segment may be chosen to be somewhat greater than one-third of the width of a conventional one-piece femoral component or somewhat less than about one-third of the width of a conventional femoral component.” Moreover, in paragraph [0034] Clemow teaches the mating surfaces between the modules is “preferably…in the proximal-distal direction relative to the femur.” Therefore, when considering the teachings of at least paragraphs [0028], [0032] and [0034] of Clemow as a whole, it is clearly understood that “the joint between the first and second seamless parts is coextensive with an entire length of an articular surface of the medical device along a functional movement of the knee joint when implanted” (claim 1, lines 34-36) [in other words a seam between modules of the device travels along an entire medial or lateral condyle thereof in the proximal to distal direction] at least when a large number of modules (e.g., greater than 3) are used and/or when the seam is provided at an offset location greater or less than a third or two thirds, etc. while not providing any other changes to the articular component except for the seam location.
Clemow expressly discloses the femoral fixation surface “adapted to contact the surgically prepared distal end of the femur and be attached by conventional methods such as an appropriate cement, mechanical fastener or the like," suggesting use of any known, conventional attachment means (e.g., see at least paragraph [0028]).  However, Clemow is silent regarding the femoral fixation surface of each of the first and second femoral modules having a clasping portion and first and second continuous extending-through fixation elements substantially as claimed.
In the same field of endeavor, namely a medical device for implantation in a knee joint of a human patient, McDowell teaches an inner surface of first and second seamless parts each having a clasping portion adapted to clasp the distal portion of the femoral bone (e.g., figures 4-6), the clasping portion (i.e., proximal most portion of the trough) being arranged at a distance to the condyle center axis that is smaller than a largest distance from the inner surface of the first or second seamless part to the condyle center axis, respectively (e.g., figures 4-6), and wherein the medical device includes first and second fixation elements (38-- wherein frontal and dorsal pins 38 or the like form each of the respective first and second portions, depending on if they aid in retaining the first or second seamless part), wherein the fasteners (38) extend from the clasping portion of the first and second seamless parts. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Clemow to include the inner surface forming a clasping surface and fasteners extending from the clasping portion, as taught and/or suggested by McDowell, in order to cover a larger articulation surface area depending on degree of femoral deformation and in order to provide a known, suitable and reliable femoral attachment means as an obvious matter of design choice for a particular surgical need and/or surgical preference with predictable results and a reasonable expectation of success.
McDowell also expressly suggests the use of any suitable fasteners (38 or the like) (e.g., see at least col. 4, lines 52-65).  However, McDowell is also silent regarding the specific configuration wherein the fasteners are continuous extending through fixation elements selected from a group consisting of a wire, band and cord substantially as claimed.
In the same field of endeavor, namely a medical device for implantation in a knee joint of a human patient, Aram teaches a continuous extending through-going fixation element (302 or 534) useable in retention of knee prosthetic devices to a femoral bone, wherein the through-going fixation element (302 or 534) extends continuously from a first frontal portion of the medical device positioned at a frontal part of a femoral bone (e.g., figures 44 and 77), when implanted, and extending continuously through the femoral bone and continues extending into a rear portion of the medical device, positioned on a rear part of the femoral bone, when implanted, to fixate the femoral prosthetic element to the distal portion of the femoral bone, when mounted in the knee joint (e.g., see at least figures 43, 44 and 77).
Moreover, in the same field of endeavor, namely medical device for bone repair, Lamborne teaches implant to bone retention members may include one or more, screws, wires, bands, cords as obvious matters of design choice (e.g., paragraph [0084], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Clemow in view of McDowell such that the first and second seamless parts each comprises a continuous extending-through fixation element, as taught by Aram and extending from the clasping portion of each of the first and second seamless parts, as a 
Moreover, as would be readily apparent to one of ordinary skill in the art at the time of the invention based on the above rejection, in the invention of Clemow in view of McDowell, applied above, the first and second seamless parts must have some degree of flexibility between anterior and posterior most tips of the seamless parts in order to allow for some degree of flexion between anterior and posterior most tips that are smaller than a largest distance from the inner surface of the first seamless part to the condyle center axis in order to enable the clasping portion to be implanted to the femoral condyle.  In paragraphs [0157] and [0194] and figures 43 and 77, Aram discloses fixation elements 302 and 534 that provide a combined benefit of stabilizing anterior and posterior femoral prosthesis portions [since anterior and posterior halves are already connected at lower connection by 304 or 536] and fixation to the femoral bone.  As such, in this case the application of the secondary reference to Aram provides the benefit of ensuring enhanced stability of the anterior and posterior edges of the clasping portions [despite any possible flexibility of the component for implantation], while also providing a functional equivalent substitution or use of a conventional femoral bone fastening means for the fixation 
Thus, in the invention of Clemow in view of McDowell in view of Aram and further in view of Lamborne, as applied above, the prosthesis that is derived from the combined prior art references includes first and second continuous extending-through fixation elements that are one of a wire, band and cord extending between the clasping portions of the first and second seamless part, respectively, so as to keep the clasping portions clasped around the femur bone, when mounted in the knee joint for at least the reasons described in the above applied rejection and in the remarks section hereinabove in this office action.
Regarding claims 3, in the invention of Clemow in view of McDowell in view of Aram and further in view of Lamborne, as applied above, the continuous extending through fixation element (according to the applied and combined teachings of Aram and Lamborne) is attached to the medical device using a fixed arrangement at one portion and an adjustable arrangement at another portion of the medical device.
Regarding claim 5, Clemow in view of McDowell in view of Aram in view of Lamborne, as applied above, teaches a medical device that is fully capable of being placed on an intact distal portion of the femoral bone (e.g., see all figures).   Intact femoral bone includes femoral bone with only cartilage resection.
Regarding claims 7 and 8, Clemow further discloses the medical device further comprises a material selected from a group consisting of: adhesive materials (including bone cement) and bone cement is adapted to be positioned between the medical device and a contacting surface of the femoral bone (e.g., see at least paragraph [0028]). 
Regarding claim 14, Clemow discloses the at least two parts are adapted to be connected to each other using at least one element selected from a group consisting of: at least one screw, at least one pin., at least one portion of at least one of the parts adapted to be introduced into another one of the parts, form fitting, welding, adhesive, pin., wire, a ball mounted into a bowl being portions of said parts, a male portion of one part mounted into a female portion of the other part, a key introduced into a lock being portions of said parts, and band (e.g., see at least Clemow: paragraphs [0026]-[0027], [0031] and [0033]).
Regarding claims 16 and 17, Clemow discloses the medical device comprises titanium (e.g., see at least paragraph [0037]).
Regarding claim 27, Clemow discloses the medical device comprises a first articulating surface adapted to replace a surface of a contacting surface of the medial condyle, a second articulating surface adapted to replace a contacting surface of the lateral condyle and a third articulating surface adapted to replace a contacting surface of a patella (e.g., see at least figures; and paragraphs [000026]-[0030], [0032] and [0035]).
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram”) in view of Lamborne et al. U.S. publication no. 20080177306 A1, as applied above, and further in view of Hodorek U.S. publication no. 2008/0051889.
Regarding claims 9-11, as described supra, Clemow in view of McDowell in view of Aram in view of Lamborne teaches the invention substantially as claimed.  Clemow in view of McDowell in view of Aram in view of Lamborne is silent regarding the device further comprising a fluorpolymer material or lubricating fluid positioned between the medical device . 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram”) in view of Lamborne et al. U.S. publication no. 20080177306 A1, as applied above, and further in view of Pendleton et al. U.S. publication no. 2006/0178749 ("Pendleton").

Regarding claim 18, as described supra, Clemow in view of McDowell in view of Aram in view of Lamborne teaches the present invention substantially as claimed.  Clemow expressly discloses “...the modular prosthesis may be made of any conventional material used in such prostheses…" (Paragraph [0037]).  However, Clemow in view of McDowell in view of Aram in view of Lamborne is silent regarding the medical device formed from a metal that is tantalum.  In the same field of endeavor, namely knee prosthesis, Pendleton teaches tantalum as selected among known metals as an obvious matter of design choice (e.g., paragraph [0017]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select tantalum as a metal for the device of Clemow in view of McDowell in view of Aram in view of In re Leshin, 125 USPQ 416.
Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram) in view of Lamborne et al. U.S. publication no. 20080177306 A1, as applied above, and further in view of Maghribi U.S. publication no. 2007/0128420.
Regarding claims 19 and 20, Clemow in view of McDowell in view of Aram in view of Lamborne teaches the invention substantially as claimed.   Clemow in view of McDowell in view of Aram in view of Lamborne is silent regarding the medical device comprises multiple layers substantially as claimed.  In the same field of endeavor, namely medical prosthesis that interface with patient tissue, Maghribi teaches concepts of using a composite coating that includes Parylene, which is fully capable of protecting portions of the implant against undesired body cells, to protect implanted components (e.g., see at least paragraphs [0006] and [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Clemow in view of McDowell in view of Aram in view of Lamborne to include an additional composite Parylene layer, as taught by Maghribi, in order provide a multilayered implant with the ability to aid in protecting the implant over time (e.g., see at least Maghribi paragraph [0028]) with predictable results and a reasonable expectation of success. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3-5, 7, 8, 14, 19, 27 and 28 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) and further in view of Aram et al. U.S. publication no. 2005/0154471 ("Aram”).  Although the conflicting claims are not identical, they are not patentably distinct from each other, since the copending application claims are narrow in some respects and broader in others.  With respect to those recitations making the copending application claims narrower than the present claims, species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  One of ordinary skill in the art at the time of the invention would recognize those features contained within the present application claims but not contained within the copending application claims as being taught by Clemow and/or Aram (see above rejection).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims to include features of the present application claims, as taught by Clemow and/or Aram in order to provide separation between components at any desirable location (e.g., see at least Clemow: paragraphs [0032]-[0034], etc.) and combine features the inner surface configuration (e.g., as described and shown with respect to Aram figures 56 and 57 and paragraphs [0130], [0135] and [0172]-[0176]) with concepts and implant connective features as described with respect to figures 40, 43, 44 and/or 77 or the like of Aram in order to form a modular multi-part prosthetic device that provides both the realized improvements of the inner surface features substantially similar to the knee joint of a patient as described at least with respect to figures 56 and 57 and paragraphs [0172]-[0176] of 
Claims 9-11 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow in view of Aram and further in view of Hodorek U.S. publication no. 2008/0051889.  As described supra, the copending application claims in view of Aram teaches the invention substantially as claimed.  The copending application claims in view of Aram is silent regarding the device further comprising a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis, substantially as claimed.  In the same field of endeavor, namely knee prosthesis, Hodorek teaches including a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis in order to reduce friction in the knee joint (e.g., paragraph [0020]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims in view of Aram to include the lubricating fluid, as taught by Hodorek, in order to reduce friction in the knee joint and therefore prevent debris therein and/or failure thereof. 
Claims 16-18 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow in view of Aram and further in view of Pendleton et al. U.S. publication no. 2006/0178749 ("Pendleton").  As described supra, the copending application claims in view of Aram teaches the invention substantially as claimed.  In re Leshin, 125 USPQ 416.
Claim 20 is provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow in view of Aram and further in view of Maghribi.  As described supra, the copending application claims in view of Aram teaches the invention substantially as claimed.  The copending application claims in view of Aram is silent regarding the inclusion of a Parylene layer to protect against body cells.  In the same field of endeavor, namely knee prosthesis, Maghribi teaches concepts of using a Parylene coating to protect components. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims in view of Aram to include a Parylene layer, as taught by Maghribi, in order to aid in protecting against body cells. 
Claims 1, 3-5, 7-11, 14, 16-20 and 27 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 27-37 and 39-43, 46 and 47 of copending Application No. 13/978,316 in view of Clemow.  Although the conflicting claims are not identical, they are not patentably distinct from each other, since the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  A major distinction between the copending application claims and the present application claims that may appear to make the present application claims narrower than the copending application claims is the present application claims using different, yet non-ambiguous language to recite a substantially similar invention, as would be recognized by one of ordinary skill in the art at the time of the invention.  With respect to claims 3-5, 7-12, 14 and 16-20 of the present application, particularly corresponding claims of the copending application.  Further, one of ordinary skill in the art at the time of the invention would recognize those features contained within the present application claims but not contained within the copending application claims as being taught by Clemow (see above rejection).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims to include features of the present application claims, as taught by Clemow in order to provide separation between components at any desirable location (e.g., see at least Clemow: paragraphs [0032]-[0034], etc.) which enables catering of the device as suitable for a particular surgical application with predictable results and a reasonable expectation of success.
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774